Title: John Quincy Adams to John Adams, 18 May 1785
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      L’Orient May 18th: 1785
     
     After a very warm and dusty Journey, setting out early, and riding late, I arrived here on Monday the 16th. instant at about 4. o’clock in the morning. As soon as I had taken a little rest, I enquired for Mr. Barclay; and immediately went for him. He would have been in Paris, before now, had he not been retained by illness: he is not yet well but seems determined to go for Paris to-morrow morning: as Auteuil will be in his way, I desired him to stop there before he goes into Paris, and he will do so, if he arrives in the day Time: he has been exceedingly kind and serviceable to me, and was even so obliging as to offer me a Chamber in his House here: but I thought it would be best to remain at the Inn, as it was very probable that we should sail yesterday: the wind is now directly contrary, which for me is a lucky Circumstance, as it will enable me to receive the Letters, which I expect from Paris, this morning. I have got an excellent, and very airy birth, which I owe to the kindness of Mr. Jarvis and Mr. Williamos, who were so kind good as to write to the Captain in my favour: I have this morning been on board with my trunks; and as soon as the wind changes, if it is only 3 points, we shall certainly sail.
     With Respect to my Cabriolet, I have been much luckier than I expected: as the wood of which it is made was quite new, the heat of the Sun, had split the pannels in a number of places, and it was otherwise much damaged: yet the man who sold it to Mr. Randall agreed to take it back for 25 louis d’or’s, which was much more reasonable than I had hoped: I have received the money, and the Carriage has been delivered. The Imperial was of vast Service to me, for the Linen that came in my Trunk, was very considerably rubb’d, while every thing, that was put in the Imperial, arrived here without any damage at all.
     Please to present my best respects to Mr. Jefferson, Coll. Humphreys, and all our friends in Paris. If you see the Marquis, you will inform him, that his Dogs are on board, and shall be well kept, if my attention to them has any Effect.
     Believe me to be, your dutiful Son.
     
      J. Q. Adams
     
    